Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a pivot that extends from said base of said body” (claim 4, line 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 3 includes two reference characters “33” placed adjacent to each other indicating to the same part “movement element”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
The paragraphs of the specification are not consecutively numbered [see 37 C.F.R. 1.52 (b)(6)].
Pg. 4, line 15; the brief description of figure 1C “a detail that can be used in a lock according to the disclosure” is vague, the disclosure does not state what is meant by “a detail”. Figure 1C does not indicate to the disclosed part “a detail” instead figure 1C includes only reference character “100” which is disclosed as a double handle unit. See MPEP 37 CFR 1.74
Appropriate correction is required.
Claim Objections
Claims 1-7 and 9-11 are objected to because of the following minor informalities:
Claim 1, line 5 and 8; claim 3, pg. 5, line 2 and 8; claim 5, line 6; claim 6, pg. 6, line 8; claim 11, line 3; claim 12, line 7 “like a flattened” should read “like the flattened”
Claim 1, line 13 “said door” should read “a door”
Claim 1, line 15-16 “having an axis of extension that is parallel and lies” should read “each having an axis of extension that are parallel and lie”.
Claim 2, line 4 “a rack” should read” a rack of the first partially rack-toothed element”.
Claim 2, line 5 “a rack” should read “a rack of the second partially rack-toothed element”.
Claim 4, line 2-3 “first wheel” should read “first partially toothed wheel”.
Claim 4, line 4 “its rack” should read “said rack of the first partially rack-toothed element”.
Claim 4, line 4-5 “second wheel” should read “second partially toothed wheel”.
Claim 4, line 6 “its rack” should read “said rack of the second partially rack-toothed element”.
claim 6, pg. 6, line 7 “said spring latch of said opening” should read “said opening of said spring latch”.
claim 7, line 3 “first end thereof” should read “first rounded end of said locking element”.
claim 9, line 2 “said wall of said body” should read “said side wall of said body”.
claim 10, line 2 “said opening” should read “said opening of said plate”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 3, pg. 5, line 1-2; the phrase “a first section, having a circular profile, which passes through the wall of said body substantially shaped like a flattened parallelepiped that is opposite to said base” is indefinite because the written specification discloses “a first section 17, having a circular profile, which passes through the cover 12 of the enclosure” (pg. 5, line 28-29) which in turn is detailed and supported in figs. 3 and 4. Clarification is required. For the purpose of examination, the examiner interprets the phrase in question as a first section 17, having a circular profile, which passes through cover 12 that is opposite to said base 23, and will be examined as such. 
Appropriate correction is required.

Regarding claim 5, line 5-6; the phrase “a pivot that extends from said base of said body” is indefinite because the disclosed written specification confirms and echoes the language of claim 5 by stating “The cylinder retainer 31 has a through hole 34 adapted for insertion of a pivot 35 that extend from the base of the body 11” (pg. 6, line 25-27). But both claim 5 and the written specification contradict fig. 3 and 4, where pivot 35 is clearly shown as extending/protruding from the movement element 33 and not body 11. Clarification is required. For the purpose of examination, the examiner interprets the claimed limitation “a pivot that extends from said base of said body” as a pivot 35 that extends from the movement element 33, so as to be consistent with the disclosed figures 3 and 4, and the phrase will be examined as such.
Appropriate correction is required.
Regarding claim 5, line 10; the limitations "the end” lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the claimed limitations as " the end” to be “an end”.
Appropriate correction is required.

Regarding claim 12, line 8; the limitation “said substantially V-shaped contoured portion” lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the claimed limitation as “a substantially V-shaped contoured portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over William J. Becker (US-1364024-A), hereinafter Becker, in view of Hyoung Jin Ji et al. (US-9416567-B2) hereinafter Ji

Regarding claim 1, 
While Becker teaches door lock (figs. 1-3; lock), comprising an outer enclosure (casing sections 1, 2 collectively) which is constituted by a body (figs. 1-3; casing section 2). But Becker fails to teach body that is substantially shaped like a flattened parallelepiped

Ji teaches body 2 shaped that is shaped like a flattened parallelepiped (figs. 1-3; the two-way releasable structure includes a cover made of upper and lower case 1,2 where a lower case 2 of flat parallelepiped shape)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Becker by incorporating the flat parallelepiped shaped case 2 with its matching upper case 1 and as disclosed by Ji Because paralepidid shaped lock casing designs fit more doors to enclose the mechanism of a door lock.

wherein the lock comprises: 
- a hole (the through hole enclosed by the two bearings 9) which passes through said enclosure (figs. 1-3; bearings 9 formed in the upper and lower casing sections 1,2 respectively), with an axis of extension (axis that passes through the center of bearings 9) that is perpendicular to a base (as shown in the annotated figure of figs. 1-2, below; wall shaped side portion that surrounds casing section 2 facing the viewer) of said body substantially shaped like a flattened parallelepiped, and which is suitable for the insertion of a double handle unit (fig. 1-3; pg. 1, right column, line 76-79; handle or knob),

- a spring latch (bolt 11 and spring 12), which exits from a side wall (pg. 1, right column, line 83-90; face plate) of said body 10substantially shaped like a flattened parallelepiped of said enclosure, through an opening (as shown in the annotated figures of fig. 1-2, below; pg. 1, right column, line 87-89; the opening in the face plate from which the latch bolt 11 extends through), said spring latch being connected to an edge of said through hole (as shown in the annotated figures of fig. 1-2, below; connected to the edge of bearing 9 via both the internal mechanism of the lock and via casing sections 1 and 2) and being adapted to be actuated by the double handle unit (figs. 1-3; pg. 1, line 73-90; handle turns pinon 6 to move bolt latch 11), 

- a seat for a cylinder (as shown in the annotated figure of fig. 1, below; tumbler 22/cylinder is provided with trunnions 23 which are journaled in the upper and lower casing sections 1,2), the cylinder having an end cam (fig. 8 and the annotated figure of fig. 1, below; lower lug 30) and being accessible from a side of said enclosure that is adapted to correspond to an outside of said door (pg. 1, left column, line 17-24;  the one of the two sides of “a door” that is facing the outside, where the key hole 26 is accessable), said cylinder being adapted to release said lock (as shown in fig. 3 and in the annotated figures of fig. 1-2, below; pg. 1, right column, line 60-110; pg. 2, left column, line 1-62; a key is used to turn key-hole 26 for unlocking tumbler 22 and hence release latch bolt 11)

Becker is silent on side of said enclosure that is adapted to correspond to an outside of said door. But it would have been obvious for one of ordinary skills in the art to understand that  figs. 1-3 and 8 show tumbler 22 to have two sides, one of the sides is shown to have a key-hole 26, tumbler 22 and its two trunnions 23 are journaled into two opposite holes of casing sections 1,2. the tumbler sides are accessible via the holes on each sides of the casing sections 1 and 2, namely a side facing the outside of said door and a side facing the inside of said door. 

- said through hole and said cylinder having an axis of extension that is parallel (as shown in the annotated figure of fig. 1 below; the axes of extension of tumbler 22 and the through holes of bearings 9 are parallel) and lies on a same horizontal plane (figs. 3; the horizontal plane along section line 2-2 passes through the two axis of extensions), in a configuration for use (figs. 1-3; pg. 1, left column, line 14-22; the mortise lock is installed on a door for use).

    PNG
    media_image1.png
    747
    1161
    media_image1.png
    Greyscale

Regarding claim 2,
While Becker as modified above teaches the lock according to claim 1, further comprising: 
- a first partially rack-toothed element (as shown in the annotated figure 3 and figs. 1-2, above; bar 4 of casing section 1), provided with a rack (the series of apertures 5 in bar 4 of casing section 1 located in the upper part of the lock), and 
- a second partially rack-toothed element (as shown in the annotated figure of fig. 3 and figs. 1-2, above; bar 4 of casing section 2), provided with a rack (the series of apertures 5 in bar 4 of casing section 2 located at the lower part of the lock), 

While Becker teaches only one pinon 6. But one of ordinary skills in the art is able to cut pinon 6 into two halves  (as shown in the annotated figure of fig. 1, above; one pinion half is above and the second pinon half is below the sectional cut-line) so as to have a first partially toothed wheel (Upper pinion half), and a second partially toothed wheel (Lower pinion half), said first partially toothed wheel and said second partially toothed wheel being coaxial (as shown in the annotated figure of fig. 1, above; axis of extension of the through hole passes through both the upper and the lower pinon halves). 

Regarding claim 3, 
While Becker teaches the lock according to claim 1, wherein said through hole is constituted, in the following order, by:
MOD136OUS4- a first section (fig. 1; upper bearing 9), having a circular profile (fig. 1-3, upper bearing 9 is circular in shape), which passes through the wall of a cover (casing section 1) that is opposite to said base (figs. 1-3; casing section 1 and 2 are placed opposite to each other), 

- a fourth section (figs. 1; lower bearing 9), having a circular profile (fig. 1-3, lower bearing 9 is circular in shape), which passes through the base of said body substantially shaped like a flattened parallelepiped (as shown in fig. 3 and the annotated figure of fig. 1-2 of Becker, above; the lower bearing 9 is a hole that passes through a base / wall shaped side portion that surrounds casing section 2),

While Becker teaches a second section (fig. 3 and the annotated figure of fig. 1-2; portion of aperture 7 next to the edge of the upper bearing 9), having a square profile (fig. 1-3; aperture 7 is square shaped and pass through pinon 6). But Becker fails to teach which is defined on said (a) first partially toothed wheel

While Becker teaches a third section (fig 2-3; portion of aperture 7 facing the viewer, next to the edge of lower baring 9), having a square profile (figs. 2-3; aperture 7 is square shaped and passes through pinon 6). But Becker fails to teach defined on said (a) second partially toothed wheel
Becker teaches only one pinon 6. But one of ordinary skills in the art is able to cut pinon 6 into two halves (as shown in the annotated figure of fig. 1, above; one pinion half is above and the second pinon half is below the sectional cut-line) so as to have a first partially toothed wheel (Upper pinion half), and a second partially toothed wheel (Lower pinion half),

as shown in the annotated figure of fig. 1, above; the upper pinon half includes the square shaped upper portion of aperture 7 located above the sectional cut-line. And the lower pinion half includes the lower square shaped portion of aperture 7 located below the sectional cut-line.

Regarding claim 4
Becker as modified above teaches the lock according to claim 2, wherein: 
- said first wheel has a toothed portion in an upper part (as shown in the annotated figure of fig. 1-2, above; the upper pinion half includes teeth at its top /upper part that mesh with the corresponding series of apertures 5 in bar 4 of casing section 1 located in the upper part of the lock) , said toothed portion of said first wheel being adapted to interact with said first partially rack- toothed element in its rack (as shown in the annotated figure of fig. 1 and 2, above), 

- said second wheel has a toothed portion in a lower part (as shown in the annotated figure of fig. 1-2, above; the Lower pinion half includes teeth at its bottom /lower part that mesh with the corresponding series of apertures 5 in bar 4 of casing section 2 located at the lower part of the lock), said toothed portion of said second wheel being adapted to interact with said second partially rack- toothed element in its rack (as shown in the annotated figure of fig. 1 and 2, above).

Regarding claim 5, 
While Becker as modified above teaches the lock according to claim 1, wherein said cylinder is locked by a cylinder retainer (figs. 1-3 and 7-9; pawl and sleeve 24 collectively via the upper lugs 29 and 30), 
said cylinder retainer being shaped so as to generate an interference (contact among upper lug 29, upper lug 30, and tumbler 22)   with a groove (figs. 2-3; the contact strip enclosed between upper lugs 29, 30, and tumbler 22 when tumbler and sleeve 24 rotate to change their position from that in fig. 2 to fig. 3) on the lateral surface of said cylinder (figs. 1-3 and 7-9), 

said cylinder retainer being connected to a movement element (as shown in fig. 3 and the annotated figure of figs. 1-2, above; the movement element is the collective of the indicated components in the annotated figures including part of the upper bar 4 and abutment 20  located along the movement element collective), said cylinder retainer having a through hole (figs. 1 and 9; slot 28)  adapted for the insertion of a pivot (plunger 27) that extends from said base of said body substantially shaped like a flattened parallelepiped and being able to rotate with respect to said pivot (figs. 2-3; plunger 27 slides upon tumbler 22 during its rotary movement, where plungers 27 and their springs extend from inside the movement element extends from the walls of casing section 2),

said movement element for moving said cylinder retainer (the movement element houses plungers 27 that act to lock and unlocked the rotation of tumbler 22 and its sleeve 24) being shaped so as to have a portion (20, 19 collectively) for interaction with said cylinder retainer (lug 18 extends into abutment 20) in an opposite end  from the end that is to be inserted into said groove of said cylinder (figs. 3 and 8; lug 18 locks into abutment 20 at an opposite side/end of lug 30 than the side that upper lug 29 connects to the upper lug 30)
Although Becker as modified above teaches a screw [figs. 6 of Becker; any one of the four screws which are inserted to fasten the structures that enclose the three plungers 27 and their three springs (the structures are part of the movement element as indicated in the annotated figure of fig. 2 and along section line 6-6, above)]. 
But Becker as modified above is silent on said movement element having a hole for at least partial insertion of a screw. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to understand that a screw requires a hole to be inserted into for the purpose of fastening parts together.

Regarding claim 6, 
While Becker as modified above teaches the lock according to claim 2, further comprising a slider (as shown in the annotated figures of figs. 1-2, above; portion of the upper sliding bar 4 nearby abutments 20 in between shoulder 10 and section line 6) and a locking element (fig. 7; pawl) for locking said slider (fig. 3; lug 18 locks into abutments 20), 

said end cam of said cylinder interacting with a first rounded end of said locking element for locking said slider (as shown in figs. 2-3; the rounded end of the pawl that merges with the two rocking shaft portions 16 rotate due to the rotation of arm 17 via projection 25 when tumbler 22 and its lower lug 30 rotate to lock the upper sliding bar 4), 

said MOD1360US5locking element passing through said slider at an opening of the latter (fig. 3; lug 18 passes through the opening of the recessed abutment 20 to lock into recessed notch19), said slider and said locking element being adapted to move in mutually perpendicular directions (fig. 2-3; bar 4 slides longitudinally along the horizontal length of casing sections 1 while lug 18 rotates upwards to lock vertically and perpendicular to abutments 20)

But Becker as modified above fails to teach being shaped so as to have substantially the same thickness

It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose a locking element and a slider of suitable thicknesses to perform the function of the invention, including same thickness because it is a design choice that does not alter the operation of the invention. One skilled in the art would know that choosing a locking element and a slider of different thicknesses would function the same as having the two parts of substantially the same thickness, there has been no criticality given to the thickness of the locking element and the slider where it appears to be an obvious design choice, using a slider that is thinner than the locking element enabled the sliding bar to be imbedded within the cylindrical casing section 1 to retract latch bolt 11 in addition to having sufficient thickness and strength for abutment 20 to hold lug 18 and keep the latch bolt locked in place.

 said locking element having a protrusion thereof (18) that is adapted to be inserted into a corresponding recess of said slider (shoulders forming abutments 20), thus obtaining an interference between the protrusion and the recess (fig. 3; lug 18 locks into the shoulders of abutments 20),

 said recess of said slider being arranged on the edge that is closest to said spring latch of said opening (figs. 2-3; abutments 20 are located on the slider portion nearest to the face plate opening), 

said recess of said slider being arranged on the surface that is directed toward said base of said body substantially shaped like a flattened parallelepiped (as shown in the annotated figure of fig. 1-2, above; the wider opening of abutments 20 is located on surface of bar 4 that is facing the wall shaped side portion that surrounds casing section 2)

Regarding claim 7, 
Becker as modified above teaches the lock according to claim 6, wherein a first pivot (upper and lower shaft portions 16) is fixed on said locking element configured for locking said slider, proximate to and/or at said first end thereof (figs. 1-3 and 7; both of the upper and lower rocking shaft portions 16 merge with the rounded end of the pawl to support and enable lug 18 to lock into abutments 20), said first pivot being accessible to the user from the inside of said door (both casing sections 1, 2 form through openings around the upper and lower rocking shaft portions 16 where the openings are open to the outside of the casings sections placed in the edge of the door).

Regarding claim 8, 
Becker as modified above teaches the lock according to claim 6, further comprising an elongated plate for supporting said spring latch (figs. 1-3 and 4; pg. 1, left col., line 87-98; the bifurcated portion of latch bolt 11 that connects to and supports the sliding motion of the latch projection), to which said spring latch is fixed (spring 12 is connected to the retaining member 14 and fixed to cavity 13).

Regarding claim 9, 
Becker as modified above teaches the lock according to claim 8, wherein said slider has a first pivot (10) which extends from its surface that is directed toward said wall of said body substantially shaped like a flattened parallelepiped which lies opposite to said base, at right angles thereto, said first pivot of said slider being adapted to interact with said plate (as shown in fig. 3 and the annotated figures of figs. 1-2, above; the face plate and the side portion wall that includes part of screw 3 are opposite to each other where the 90 degrees bent abutment 10 nearer to the face plate side engages a similar abutment of the bifurcated portion of latch bolt 11 and acts to guide 11 to retract back into the casings 1,2).

Regarding claim 14, 
Becker as modified above teaches the lock according to claim 6, wherein said first partially toothed wheel has an annular arc-like portion (as shown in the annotated figure of fig. 1-2, above; the annular arc of the upper pinion half) extending as a circular extension of said toothed portion (the annular arc of the upper pinion half is circular in shape and is located next to the upper teeth of the upper pinion half, identical to the shown lower annular arc).

Regarding claim 17, 
Becker as modified above teaches the lock according to claim 1, wherein said spring latch is reversible (figs. 1-3; pinion 6 can be rotated both clockwise and counter clockwise to move bars 4 to retract bolt 11).

Allowable Subject Matter
Claims 10-13 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitation of the base claim and any intervening claims,

The following is a statement of reasons for the indication of allowably subject matter:

Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 10-13 and 15-16. Accordingly, claims 10-13 and 15-16 are allowed.

Regarding claim 10-13 and 15-16
Although, the prior art of record, including William J. Becker (US-1364024-A) and Hyoung Jin Ji et al. (US-9416567-B2) teach most of the claimed limitations and their structural interactions.  But the prior art made of record, including William J. Becker (US-1364024-A) and Hyoung Jin Ji et al. (US-9416567-B2) fail to teach or fairly suggest the following claimed structural limitations:

Claim 10  “said opening being passed through both by said first pivot of said locking element and by said first pivot of said slider” and “a second, widened portion, which extends from said first portion, said second portion being substantially shaped like a right-angled triangle, with one cathetus in the horizontal direction, the other cathetus in the vertical direction and the hypotenuse inclined and directed toward said through hole and said first partially rack-toothed MOD1360US6element, said second portion of said opening of said plate being adapted to interact with said first pivot of said slider”
Claim 11 “said slider has:  a V-shaped lower portion, from a vertex of which a second pivot extends, said second pivot of said slider extending in a direction of said body substantially shaped like a flattened parallelepiped, said second pivot of said slider being adapted to interact and slide on a corresponding V-shaped contoured portion of said second partially rack-toothed element; and  a third pivot in the upper part, which extends from the side that is opposite to a side of extension of said second pivot, said third pivot of said slider being adapted to interact and slide on a substantially V-shaped contoured portion of said first partially rack-toothed element, said contoured portion of said first partially rack-toothed element having a horizontal portion”
Claim 12 “said longitudinal guide openings being adapted for the insertion of pivots which extend from said base of said body substantially shaped like a flattened parallelepiped, said substantially V-shaped contoured portion of said first partially rack-toothed element being comprised between said two first longitudinal guide openings, one of said two openings being parallel to said rack of said first partially rack-toothed element and having an extension that is substantially equal thereto, in said second partially rack-toothed element: - one of said second openings being arranged below said V-shaped contoured portion and having an extension that is substantially equal to the width of the latter”
Claim 13, “said first partially toothed wheel and said second partially toothed wheel each have an annular seat for the insertion of a second spring”
Claim 15, “said locking element is provided with two second pivots, which extend parallel to said first pivot of said locking element and starting from the same surface, but at the opposite end, said second pivots being adapted to be inserted in and to interact with two corresponding recesses of said annular arc-like portion, said recesses being directed toward said hole”
Claim 16, “further comprising an auxiliary spring latch, disposed adjacent to and above said spring latch”

Although the prior art of record, including Angelo Poletti (US-20080066505-A1), teaches a door lock including springs 72, 74 that are received in an annular recess 76 that is contoured into plates 64 and 66. And teaches pivots in the form of posts 42a-b, pin 112, posts 192, pins 219, and teaches sliding plates including slider 216 with apertures 218 and angles slots 220, guide spacer 124 including posts 126, sliding catch 120 with aperture 122, and flanges 104 and 156 with various arc and rounded shaped openings and slots, a retainer plate member 198 with a V-shaped contour 200 with a flat portion 210. And the prior art of record, Including Albertus Gerard Ten Have et al. (WO-2013112043-A1), teaches a door lock with an auxiliary latch 3 and its spring 38 that are located above the spring biased bolt assembly 2 but both latch 3 and bolt 2 are not adjacent to each other, there is a distance and space in-between the two structures, both are distant from each other and do not share an immediate and common border. And Have teaches sliders in the form of blocking plate 60 that includes longitudinal slots 61 and opening 64, pushing plate 111 with guide slots 112, and the two parallel plates 80 and 81 that include guide slots 82 and openings 82-85, and V-shaped fork plate 106, and pivots in the form of pins 77-78, pin 86-87, bearings 16, rivets 19.  While the prior art of record, Including Wei-Liang Chiang et al.  (US-8371627-B2), teaches a door lock with a first drive member 33 in the form of a plate that includes a widened opening that is shaped like a right-angled triangle, and coupling member 26-27 in the form of plates with various longitudinal extended openings 261-262 and 271-272, and plate 22 with a wide opening 223. And the prior art of record, Including Zubia Mandinabeitia Inigo (ES-1073001-U), teaches a door lock with two identical sliding plates 110 that include V-shaped openings each and extended longitudinal openings 31 and 41 in addition to rounded openings 37 and 47 , and slider 110 with extended longitudinal openings 61 and 64-65 with pivots in the form of guide elements 53 and stops 29. And the prior art of record, Including Frank Joseph Arabia, Jr. et al.  (US-6024389-A), teaches a vehicle door latch that includes a plate shaped locking lever 40 with a semi-triangle shaped opening and two circular openings. And the prior art of record, Including Ching-Tien Lin (US-20030079508-A1), teaches a sliding plate with a triangular shaped opening.

But the prior art of record, including William J. Becker (US-1364024-A) and Hyoung Jin Ji et al. (US-9416567-B2), Angelo Poletti (US-20080066505-A1), Albertus Gerard Ten Have et al. (WO-2013112043-A1), Wei-Liang Chiang et al.  (US-8371627-B2), Zubia Mandinabeitia Inigo (ES-1073001-U), Frank Joseph Arabia, Jr. et al.  (US-6024389-A), and Ching-Tien Lin (US-20030079508-A1) do not teach or fairly suggest the structural limitations and their claimed structural interaction as stated in the allowable subject matter section above, and as claimed in claim 10-13 and 15-16 of the instant application. 

The examiner can find no motivation to modify locks of William J. Becker (US-1364024-A) and Hyoung Jin Ji et al. (US-9416567-B2), Angelo Poletti (US-20080066505-A1), Albertus Gerard Ten Have et al. (WO-2013112043-A1), Wei-Liang Chiang et al.  (US-8371627-B2), Zubia Mandinabeitia Inigo (ES-1073001-U), Frank Joseph Arabia, Jr. et al.  (US-6024389-A), and Ching-Tien Lin (US-20030079508-A1) Without employing improper hindsight reasoning and without destroying the intended structure of their devices. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
William A. Lurie (US-1168525-A) teaches a door lock including a cylinder retainer, a face plate, a casing, a bolt, studs, pins, springs, and pawls. The invention is simple, compact, with reduced number of components.
Albert A. Page (US-1206897-A) teaches a mortise door lock including a cylinder retainer, a lock case, a latch bolt, hubs, a knob, springs, stems, a dogging slide, a button, and a releasing slide. The invention provides improved means for controlling the operation of the stop work or night latch mechanism.
 Orestes Ghia (US-2424450-A) teaches a reversible door lock including a casing, a face plate, a back and front plate, a yoke plate, a latch bolt, a latch assembly, bolts, slots, stop members, and lugs. Then invention offers a latch bolt that is interchangeable in position with respect to the face of the lock.
Jimmy Shen (US-9787127-B2) teaches a door lock including a cylinder retainer, a latch device, operating devices, a case, pegs, a lid, plates, a latch head, and driven rings. The invention offers a wireless charging device to aid in the prevention of unauthorized access to the door.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675